IIemuíiill, Cu. J.
Tlfe only question.raised upon the motion to dismiss-this certiorari is whether the three notes in controversy, being between the same parties and in the same right, and being eaeli within the jurisdiction of a justice of tlie peace, but in the'aggregate exceeding that jurisdiction, must he consolidated and suit brought upon them in the District Court, or whether they may be sued upon separately before the justice of (.lie peace.
There can be no doubt that the suit was properly brought before the magistrate, and (here can be as little that the plaintiff at his option might have sued upon (hem in the aggregate in the District Court. The point is too plain to require illustration or authority. Judgment dismissing the writ of certiorari-affirmed.
Judgment affirmed.